Citation Nr: 0907094	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  05-10 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), prior to July 16, 
2008.

2.  Entitlement to an increased rating for PTSD, currently 
evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1966 to May 
1972.  He was awarded the Purple Heart for wounds received in 
the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In a January 2005 rating decision, the RO increased the 
rating for the Veteran's service-connected PTSD from 30 
percent disabling to 50 percent disabling, effective from May 
22, 2003.  In a November 2008 rating decision, the RO 
increased the rating for the Veteran's service-connected PTSD 
from 50 percent disabling to 70 percent disabling, effective 
from July 16, 2008.  Because these increases in the 
evaluation of the Veteran's PTSD disability do not represent 
the maximum rating available for the condition, the Veteran's 
claim remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

In March 2008, the Board remanded this case for further 
development.


FINDINGS OF FACT

1.  Since May 22, 2003, the Veteran's PTSD was manifested by 
occupational and social impairment with deficiencies in most 
areas; however, the disability was not manifested by total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

2.  Since July 16, 2008, the Veteran's PTSD is productive of 
total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent rating PTSD, for 
the period from May 22, 2003, to July 15, 2008, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for a rating of 100 percent for PTSD, for 
the period beginning July 16, 2008 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.126, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the Veteran 
that, to substantiate a claim, the Veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the Veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the Veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the Veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the Veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the Veteran.  Additionally, the Veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in May 2008 that fully addressed all 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The letter also informed the appellant that he 
could submit medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on his employment and daily life.  
The letter also provided the appellant with a complete copy 
of the relevant Diagnostic Code showing the criteria to 
establish a higher evaluation.  Although the notice letter 
was not sent before the initial AOJ decision in this matter, 
the Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of her or his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
supplemental statement of the case issued in December 2008 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated May 1997 to October 2008.  The Veteran did not 
submit any private treatment records pertinent to his current 
claim.  The appellant was afforded VA medical examinations in 
May 2003 and August 2008.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II. Increased Evaluation

In May 2003 the Veteran filed a claim for an evaluation in 
excess of 30 percent disabling for his PTSD.  In a January 
2004, the RO denied the Veteran's claim, but in January 2005 
increased the rating to 50 percent, effective May 22, 2003.  
In a November 2008 rating decision, the RO increased the 
rating for the Veteran's PTSD from 50 to 70 percent 
disabling, effective July 16, 2008.  He seeks an evaluation 
in excess of 50 percent for the period beginning May 22, 
2003, and a rating higher than 70 percent since July 16, 
2008.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
staged ratings are appropriate in an increased-rating claim 
with distinct time periods with different ratable symptoms 
can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating will be based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
an examiner's assessment of the level of disability at the 
moment of examination.  It is the responsibility of the 
rating specialist to interpret reports of examination in the 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability present.  
38 C.F.R. § 4.2.

GAF scores, which reflect the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health, are also useful indicators of the 
severity of a mental disorder.  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. 
§ 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).  The DSM-IV 
describes a GAF score of 21 to 30 as "[b]ehavior is 
considerably influenced by delusions or hallucinations OR 
serious impairment in communication of judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends)."  A 
GAF score of 31-40 indicates some impairment in reality 
testing or communications or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood.  A 41 to 50 rating indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious difficulty in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A 51 to 60 rating indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

Under Diagnostic Code 9411, a 50 percent rating is warranted 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation requires occupational and social 
impairment with deficiencies in most areas, including work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Id.  The highest rating of 100 percent evaluation is not 
warranted unless there is total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closes relatives, own 
occupation, or own name.  Id.

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each Veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In May 2003 the Veteran was afforded a VA Compensation and 
Pension (C&P) PTSD examination.  The examiner apparently did 
not review the claims folder prior to the preparation of his 
report.  The Veteran noted reported that he worked full-time 
with the Post Office for the prior 21 years.  He complained 
of impaired concentration and stated that he did not like to 
be around too many people and that he got anxious and 
nervous.  The Veteran reported difficulty sleeping and had 
nightmares related to his experiences in Vietnam 4 to 5 times 
a week.  He indicated that he had anger outbursts and 
difficulty getting along with people.  The Veteran stated 
that he had flashbacks once every 2 to 3 months triggered by 
any event that symbolized his Vietnam experience.  He 
reported a lack of enjoyment of day to day activities and 
avoided people, places, and situations that reminded him of 
Vietnam.  He had a difficult time recalling important aspects 
of the traumatic event.  The Veteran reported that he had few 
friends, an exaggerated startle response, and hypervigilance.  
The Veteran indicated that he was taking medications to treat 
his PTSD.  He denied symptoms of mania, hypomania, and 
psychosis.  He reported mild symptoms of depression.  The 
Veteran was reported to enjoy fishing, gardening, and making 
bird feeders.

Upon examination, the Veteran was noted to be pleasant and 
cooperative.  Rapport was established easily and the Veteran 
maintained good eye contact.  There was no evidence of any 
abnormal movement.  The Veteran was alert and oriented to 
time, place, and person.  His appearance and hygiene were 
appropriate and during the entire session the Veteran's 
behavior was appropriate.  He described his current mood as 
anxious.  The Veteran's affect was appropriate and appeared 
bright.  He denied current or past suicidal or homicidal 
thoughts.  His thought processes were logical and goal-
directed.  His speech was articulate, logical, and of normal 
volume and tone.  There was no evidence of delusional 
thinking.  The Veteran denied visual and auditory 
hallucinations and there was no evidence of obsessive or 
ritualistic behavior.  The Veteran's judgment and abstract 
thinking were not impaired.  The examiner diagnosed the 
Veteran with PTSD and assigned a GAF score of 70 to 75.

In a VA treatment note, dated in July 2003, the Veteran was 
diagnosed with PTSD and was assigned a GAF score of 45.  The 
Veteran spoke at a normal volume, rate, and tone.  He 
exhibited a euthymic affect and his thought processes were 
goal-directed.  There was no suicidal or homicidal ideation 
and questionable visual hallucinations.  The Veteran's 
insight was good and his judgment was normal.

In October 2003, the Veteran was noted to have a restricted 
affect.  He was clean and casually dressed.  The Veteran was 
cooperative and had no abnormal, involuntary motor movements.  
His speech was of normal volume, rate, and tone.  His thought 
processes were goal-directed, his insight was fair, and his 
judgment was intact.  The Veteran indicated that he had 
flashbacks and nightmares.  He had no suicidal or homicidal 
ideations.  The physician diagnosed the Veteran with PTSD and 
assigned a GAF score of 45.

A December 2003 VA treatment note reflects that the Veteran 
had difficulty sleeping; it also shows that he had a 
depressed mood much of the time and had panic attacks 4 to 5 
times a month that each lasted approximately 3 minutes.

In February 2005 the Veteran was noted to have used all of 
his sick leave to cope with his stress.

In January 2004 to June 2008 VA treatment notes, the Veteran 
was noted to be casually dressed and no acute distress.  
There was no agitation or confusion and the Veteran's thought 
processes were organized.  He had no hallucinations and his 
speech was of normal rate and volume.  The Veteran's mood was 
euthymic and his affect was congruent.  The Veteran had 
control of his impulses and was not suicidal or homicidal.  
The Veteran's cognitive functions were not impaired and his 
general fund of knowledge was fair.  His insight and judgment 
were noted to not be impaired.  The Veteran was diagnosed 
with PTSD and assigned a GAF score of 45.

In August 2008 the Veteran was afforded a VA C&P PTSD 
examination.  He complained of having intrusive thoughts, 
nightmares, initial insomnia, guilt, avoidance of 
conversations, marked social avoidance, loss of interest in 
usual activities, hypervigilance, panic attacks, and 
exaggerated startle response.  He reported that he had 
thoughts 3 to 4 weeks prior of hurting himself and that his 
wife removed all guns from the home.  The Veteran did not 
report any current suicidal ideation or intent.  The Veteran 
reported occasional hallucinations of a soldier in his unit 
who killed himself in Vietnam and reported that he sees this 
soldier sitting in his yard.  The Veteran stated that he 
retired from his job at the post office in November 2003 in 
anticipation of being fired.  The Veteran reported that he 
avoids all reminders of military service or anything that 
might stimulate memory or recollection of Vietnam.  He 
reported intrusive thoughts of Vietnam daily and that he 
continuously avoids discussing his Vietnam service due to the 
severe anxiety it causes him.  The Veteran was noted to not 
participate in any outside or social activities.  He reported 
absolutely no close friends.  He indicated hypervigilance and 
a need to be aware at all times of his surroundings.  The 
Veteran was noted to be scanning out the window of the exam 
room during the interview.  The Veteran's hypervigilance and 
exaggerated startle response symptoms were continuous.  The 
Veteran reported 10 to 12 panic attacks in the prior 30 days.  
The examiner indicated that the Veteran's social functioning 
was minimal and his social adjustment was extremely poor 
despite extensive treatment.

Upon examination, the Veteran was noted to be nearly dressed 
and groomed.  The Veteran was fully cooperative.  He was 
initially not agitated by became increasingly restless and 
tearful when discussing trauma.  His eye contact was normal.  
The Veteran's speech was of normal rate, volume, and prosody.  
His mood was anxious and depressed.  The Veteran's thought 
process was logically organized, goal directed, and concrete.  
He did not manifest any delusions or hallucinations.  The 
Veteran denied present suicidal and/or homicidal ideation.  
The Veteran's judgment and insight were intact.  The Veteran 
had inappropriate behavior in that he broke into tears with 
the slightest prompt regarding Vietnam.  He was able to 
maintain minimal personal hygiene and other basic activities 
of daily living.  He had some evidence of mild memory loss 
despite intact concentration.  The Veteran was noted to have 
obsessive or ritualistic behavior described as taking 4 to 5 
showers a day.  He had impaired impulse control and 
continuous anxiety.  The examiner rendered the opinion that 
the Veteran was having severe difficulty with employment at 
the time of his retirement and that he was, in fact, 
unemployable due to his symptoms of PTSD.  The examiner 
diagnosed the Veteran with PTSD and assigned a GAF score of 
35.

In light of the evidence, the Board finds that an evaluation 
of 70 percent disabling, and no higher, for the period 
beginning May 22, 2003, and an evaluation of 100 percent 
disabling for the period beginning July 16, 2008, for the 
Veteran's service-connected PTSD is warranted.  Beginning May 
22, 2003, the Veteran's PTSD was manifested by occupational 
and social impairment with deficiencies in most areas.  There 
was no agitation or confusion and the Veteran's thought 
processes were organized.  He had no hallucinations and his 
speech was of normal rate and volume.  The Veteran's mood was 
euthymic and his affect was congruent.  The Veteran had 
control of his impulses and was not suicidal or homicidal.  
The Veteran's cognitive functions were not impaired and his 
general fund of knowledge was fair.  The Veteran was 
experiencing panic attacks multiple times a month and was 
consistently assigned a GAF score of 45.  As noted above, a 
GAF scores between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  As such, an evaluation of 70 percent 
disabling, and no higher, for the Veteran's service-connected 
PTSD, for the period beginning May 22, 2003 is granted.

Beginning July 16, 2008 the Veteran's service-connected PTSD 
manifested impaired impulse control, continuous anxiety, 10 
to 12 panic attacks in a 30 day period, no friends, minimal 
social functioning, extremely poor social adjustment, and 
severe difficulty with employment.  The Veteran was assigned 
a GAF score of 35 representing some impairment in reality 
testing or communications or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood.  As such, an evaluation of 100 percent 
disabling, and no higher, for the Veteran's service-connected 
PTSD, for the period beginning July 16, 2008, is granted.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an evaluation in 
excess of 70 percent disabling for the period prior to July 
16, 2008 for service-connected PTSD, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, for the period beginning May 22, 2003, a 
70 percent disabling evaluation is granted for PTSD.

Subject to the law and regulations governing payment of 
monetary benefits, for the period beginning July 16, 2008, a 
100 percent disabling evaluation is granted for PTSD.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


